IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00119-CV

SENRICK WILKERSON,
                                                             Appellant
v.

HUNTSVILLE INSTITUTIONAL PAROLE OFFICE,
                                    Appellee



                            From the 12th District Court
                               Walker County, Texas
                              Trial Court No. 1527660


                           MEMORANDUM OPINION


       Senrick Wilkerson appeals the trial court’s judgment of dismissal rendered against

him on February 29, 2016. By letter dated June 20, 2016, the Clerk of this Court notified

Wilkerson that the appeal was subject to dismissal because the original filing fee of

$205.00 had not been paid and warned Wilkerson that the Court would dismiss the

appeal unless, within 10 days from the date of the letter, Wilkerson paid the filing fee or
obtained indigent status for the purposes of appeal.             Ten days have passed, and

Wilkerson has not responded.

        This appeal is dismissed. TEX. R. APP. P. 42.3(c).




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed July 20, 2016
[CV06]




Wilkerson v. Huntsville Institutional Parole Office                                  Page 2